               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF HAWAII
___________________________________
                                    )
CAMERON RAYMOND,                    )
                                    )
                    Plaintiff,      )
v.                                  ) Civ. No. 15-00212 ACK-RLP
                                    )
WILCOX MEMORIAL HOSPITAL,           )
                                    )
                    Defendant.      )
___________________________________)


     ORDER DENYING DEFENDANT WILCOX MEMORIAL HOSPITAL’S MOTION FOR

                      JUDGMENT AS A MATTER OF LAW

            For the reasons detailed below, the Court DENIES

Defendant Wilcox Memorial Hospital’s Motion for Judgment as a

Matter of Law, ECF No. 444.

                         PROCEDURAL BACKGROUND

            On June 5, 2015, Plaintiff Cameron Raymond

(“Plaintiff”) filed a ten-count Complaint against nine named

defendants and numerous Doe defendants.     Compl., ECF No. 1.

Following the voluntary dismissal of two defendants,1/ a




1/Plaintiff voluntarily dismissed defendants Thomas Hemingway
and Dallen Johns on October 6, 2015. ECF No. 7.

                                   1
stipulation,2/ the disposition of four motions by defendants,3/

the death of one defendant,4/ and a settlement,5/ Defendant Wilcox

Memorial Hospital (“Defendant”6/) was the only remaining


2/ Plaintiff, defendant County of Kaua`i, and defendant Wilcox
Memorial Hospital stipulated on June 16, 2017, that the claims
Plaintiff had asserted against “County of Kaua`i, Kauai Police
Department,” see generally Compl., were against the County of
Kaua`i and not the Kaua`i Police Department. ECF No. 163.
3/ In its June 26, 2017 Order (1) Granting in Part and Denying in

Part Defendant County of Kaua`i’s Motion for Judgment on the
Pleadings or Alternatively Summary Judgment to Which Defendants
Perry, Sarsona, Kim, and Wakumoto Have Filed a Joinder and (2)
Granting in Part and Denying in Part Defendant Wilcox Memorial
Hospital’s Motion for Summary Judgment (“June 26, 2017 Order”),
ECF No. 164, the Court dismissed Plaintiff’s claims against the
Doe defendants without prejudice, id. at 16–17, 56. Defendant
County of Kaua`i filed a motion to dismiss with prejudice all
claims that the June 26, 2017 Order had dismissed without
prejudice. ECF No. 168. The Court, in granting that motion,
also dismissed with prejudice Plaintiff’s claims against the Doe
defendants. ECF No. 173. In August 2018, due to the parties’
evident uncertainty regarding which claims remained, the Court
issued two minute orders clarifying its June 26, 2017 Order.
ECF Nos. 244, 302.
4/ On November 9, 2017, counsel for defendant Jerald Kim filed a

suggestion of death indicating that his client had passed away
in October 2016. ECF No. 187. The Court dismissed Plaintiff’s
claims against Jerald Kim on August 18, 2018. ECF No. 244.
5/ Plaintiff reached a settlement with defendants County of

Kaua`i, Darryl D. Perry, Isaiah Sarsona, and Sandy Wakumoto, see
ECF No. 314-1 at 1, and on October 23, 2018, those defendants
filed a motion for determination of good faith settlement, ECF
No. 314. On November 30, 2018, Magistrate Judge Puglisi issued
his findings and recommendation that the motion be granted. ECF
No. 321. The Court adopted the Magistrate Judge’s findings and
recommendation on December 21, 2018, ECF No. 328, and the
relevant defendants were dismissed with prejudice on January 3,
2019, ECF No. 331.
6/ Wilcox Memorial Hospital is referred to herein as “Defendant”

when the discussion pertains to the entity that is a defendant
in this action, but as “Wilcox Memorial Hospital” when necessary
to refer to the hospital as a location.

                                2
defendant, and Plaintiff’s claims of assault, battery, and

intentional infliction of emotional distress (“IIED”) the only

remaining claims.7/   8/   Plaintiff’s claims arose out of events that


7/ Plaintiff originally asserted, in addition, claims arising
under § 1983, as well as claims of negligence, false
imprisonment, medical negligence, and negligent infliction of
emotional distress (“NIED”) against Defendant. See generally
Compl. In its June 26, 2017 Order, the Court granted
Defendant’s motion for summary judgment as to all of these
claims, but denied Defendant’s motion as to Plaintiff’s claims
for assault, battery, and IIED. June 26, 2017 Order at 42–55.
8/ The Court had original jurisdiction over this matter due to

Plaintiff’s assertion of federal claims, 28 U.S.C. § 1331; see
Compl. ¶¶ 111–27 (asserting claims under 42 U.S.C. § 1983), and
to the fact that his other claims were “so related . . . that
they form[ed] part of the same case or controversy[,]” 28 U.S.C.
§ 1367(a). Although the June 26, 2017 Order disposed of a
number of Plaintiff’s claims, a § 1983 claim against a now-
dismissed defendant survived. June 26, 2017 Order at 21–23.
           Trial in this matter was scheduled to commence on
August 28, 2018. Amended Rule 16 Scheduling Order, ECF No. 184
¶ 1. The parties and the Court expended a great deal of time
and effort on trial preparation, and the parties made a number
of pretrial filings, see, e.g., ECF Nos. 211–39, 245–300, but
the trial was continued on the motion of now-dismissed
defendants, see ECF No. 305. As iterated above, those
defendants reached a settlement with Plaintiff in October 2018,
see ECF No. 314, and, in January 2019, were dismissed from this
action with prejudice, ECF No. 331, along with the only
remaining federal claim.
           The Court, having considered the factors of judicial
economy, convenience, fairness, and comity, exercised its
discretion to retain jurisdiction over the remaining state-law
claims. See Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350
n.7 (1988); see also Acri v. Varian Associates, Inc., 114 F.3d
999, 1000 (9th Cir. 1997). Although comity considerations would
always seem to disfavor the continued exercise of jurisdiction
where federal-law claims are eliminated before trial, and
although convenience here was neutral, considerations of
judicial economy and fairness weighed heavily in favor of the
Court’s retention of jurisdiction. The Court had already
(Continued . . .)

                                     3
took place on June 5 and 6, 2013.   See Compl. ¶ 29.   Plaintiff

alleged that, following his detention by Kaua`i Police

Department officers and involuntary transportation to Wilcox

Memorial Hospital, see id. ¶ 45, 50, he was injected with Geodon

and haloperidol decanoate (“Haldol”) against his will, id. ¶¶

72–78, and suffered a number of ill effects, id. ¶¶ 79–80, 94,

97–103, 110.

         Following jury selection on March 12, 2019, ECF No.

436, jury trial in this matter took place on March 13–15 and 20–

21, 2019, ECF Nos. 437, 438, 440, 455, 456.    On March 18, 2019,

Defendant filed a Motion for Judgment as a Matter of Law

(“Motion”), ECF No. 444, as well as a memorandum in support

(“Mem. in Supp.”), ECF No. 444-1, to which Plaintiff filed an

Opposition the following day, ECF No. 453.    The Court heard oral

argument on the Motion on March 20, 2019, ECF No. 455, but




(. . .)
expended significant time and resources on this matter by the
time all federal claims were eliminated, and to decline to
exercise jurisdiction upon the dismissal of the remaining
federal claim—i.e., little more than two months prior to trial—
would have been exceedingly wasteful, both of this Court’s
already-expended resources and of the resources of the state
court to which the parties would then have been obligated to
proceed. Moreover, to compel the parties—who had been
litigating these issues before this Court for three and a half
years—to forego the impending trial and instead proceed to state
court would have been to impose a hardship on them both. With
these considerations in mind, the Court retained supplemental
jurisdiction over Plaintiff’s state-law claims.

                                4
declined to rule thereon until after the verdict had been

rendered.

            The jury deliberated on March 21 and 22, 2019, ECF

Nos. 456, 461, and on March 22, 2019, returned a verdict in

favor of Plaintiff, ECF Nos. 461, 463.    Finding Defendant liable

for assault, battery, and IIED, the jury awarded Plaintiff

$722,600, comprising $297,600 in compensatory damages9/ and

$425,000 in punitive damages.    ECF No. 463.

                         FACTUAL BACKGROUND

            The following is a limited summary of the factual

background that was developed at trial.

            On the evening of June 5, 2013, April Raymond

(Plaintiff’s ex-wife) called 911 to request a welfare check on

her two children, who were then in Plaintiff’s (their father’s)

custody.    Transcript, Jury Trial Day 4 (“Day 4 Tr.”), ECF No.

468 at 86:13–19, 87:6 (testimony of April Raymond).    Plaintiff

and April Raymond were then in the midst of a custody battle.

See, e.g., Transcript, Jury Trial Day 1 (“Day 1 Tr.”), ECF No.

448 at 108:14–15, 124:11–17 (testimony of Plaintiff).       According

to April Raymond, Plaintiff had, in an earlier telephone

conversation with her, said alarming things about, inter alia,


9/The jury found that Plaintiff had suffered $22,000 in special
damages and $350,000 in general damages, ECF No. 463 at 4, but
also found that Plaintiff had failed to mitigate damages in the
amount of $74,400, id. at 7.
                                  5
“the end of the world” and how she would never again hear the

children’s voices.   Day 4 Tr. at 95:5–18.   On a Statement Form

later submitted to the Kaua`i Police Department, April Raymond

wrote that she received “bizarre texts about blood [and]

cutting[, t]he end of the world,” and how she needed to repent.

Def.’s Ex. 2 (“Statement Form”) at 1.   She also reported that

she had “never seen this level of instability,” that Plaintiff’s

parents had “raised concerns about strange behavior,” and that

Plaintiff stated to her in a phone call at 7:00 p.m. on June 5,

2013 that his family was trying to kill him.    Statement Form at

12.

           April Raymond testified that she was concerned for her

children and called 911 on the advice of Plaintiff’s parents and

brother.   Day 4 Tr. at 95:19–21, 96:2–7.    Plaintiff, on the

other hand, testified that April Raymond’s 911 call stemmed from

his refusal to take the children back to his parents’ house,

where it was originally planned the children would stay for the

night.   Day 1 Tr. at 103:2–6, 105:17–19, 106:6–9.   According to

Plaintiff, his ex-wife fabricated her version of Plaintiff’s

statements from pieces of previous conversations “for custody

purposes.” Id. at 124:3–10.

           Officers Isaiah Sarsona and Jerald Kim of the Kaua`i

Police Department were dispatched on June 5, 2013, to perform

the requested welfare check.   See Transcript, Jury Trial Day 3

                                 6
(“Day 3 Tr.”), ECF No. 450 at 79:22–24, 80:8–14 (testimony of

Officer Sarsona).    At the time, Plaintiff was living in a

structure he had constructed on a piece of farm property he

owned.   Day 1 Tr. at 93:5–11, 94:7–12 (testimony of Plaintiff).

The officers made contact with Plaintiff and his sons there.

See Day 3 Tr. at 80:18–25, 81:1–2 (testimony of Officer

Sarsona).   Plaintiff testified that, upon hearing the officers

approach, one of his sons was startled and grabbed a machete

that was in the structure, but Plaintiff told him to put it

down.    Day 1 Tr. at 107:17–25, 108:1–4.     According to Plaintiff,

he was cooperative, speaking first to one officer, who Plaintiff

felt was needlessly hostile, and then to the other, who led him

off the property to the police car.       Id. at 108:5–23, 109:5–9.

            One or both of the officers decided that Officer

Sarsona would transport Plaintiff to Wilcox Memorial Hospital’s

emergency room for an involuntary psychological evaluation.       See

Def.’s Ex. 58 (“Incident Sheet”); Day 3 Tr. at 81:17–20

(testimony of Officer Sarsona).       Once at the police car, Officer

Sarsona placed Plaintiff in handcuffs, and possibly ankle

shackles, and transported him to Wilcox Memorial Hospital

without incident.    Incident Sheet; Day 1 Tr. at 42:10–11, 48:12–

14 (testimony of Dr. Christopher Elliott), id. at 109:21–25

(testimony of Plaintiff); Day 3 Tr. at 85:9–15 (testimony of

Officer Sarsona); Day 4 Tr. at 113:14–16 (testimony of April

                                  7
Raymond).   According to the Incident Sheet and Officer Sarsona’s

testimony, Plaintiff made a number of outlandish statements

while in transit to Wilcox Memorial Hospital and once there.

See Incident Sheet (e.g., “Me and my two sons are kings of the

Book of Mormon”; reference to a “magic sword”); Day 3 Tr. at

85:16–25, 86:1–25, 87:1–11.     Plaintiff denied making most of the

reported statements.   Day 1 Tr. at 171:2–25, 172:1–22.

            Following Plaintiff’s removal from his property, his

father, Bruce Raymond, went to the Kaua`i Police Department

looking for Plaintiff.    Transcript, Jury Trial Day 2 (“Day 2

Tr.”), ECF No. 449 at 68:11–13 (testimony of Bruce Raymond).

There, Bruce Raymond informed a Kaua`i Police Department

employee that he thought his son was having psychological

problems.   Id. at 68:14–21, 74:1–9 (testimony of Bruce Raymond).

            Plaintiff arrived at Wilcox Memorial Hospital at 9:41

p.m.   Def.’s Ex. 57 (“Admission Record”) at 64.    At 9:42 p.m.,

Plaintiff signed a “Terms and Conditions of Service” Form (the

“TCS Form”).    Def.’s Ex. 6.   The one-page TCS Form contained the

following paragraphs, inter alia:

            1. CONSENT TO TREATMENT
            I wish to receive medical care and treatment
            at Wilcox Memorial Hospital. Accordingly, I
            consent to the procedures, which may be
            performed during the hospitalization or
            clinic visit, including emergency treatment.
            I authorize and consent to any of the
            following: X-ray examination, laboratory
            procedure, other diagnostic procedures,

                                  8
          medical or surgical treatment, or other
          clinical and hospital service’s directed by
          my physician(s) or my physician’s(s)
          assistants, which my physician(s) believes
          are advisable to evaluate or treat me, and
          to other services rendered under the general
          and special instructions of my physician(s).
          . . .
          6. FINANCIAL AGREEMENT
          I understand that I will receive a bill from
          this medical facility. The physician(s) may
          also bill me separately for their services
          provided to me while at this facility. I
          further understand not all physicians are
          employees of this medical facility. I
          understand and agree to pay all charges for
          services rendered and that I am obligated to
          pay for services in accordance with the
          regular rates and terms of this medical
          facility. This medical facility reserves
          the right to charge a Late Payment Fee
          and/or a Returned Check Fee.

TCS Form.10/   11/


          After signing the TCS Form, Plaintiff, accompanied by

Officer Sarsona, was taken to a room and placed on a bed.   Day 1

Tr. at 118:5–18 (testimony of Plaintiff).   He was assessed by a

triage nurse, who found him to be alert, appropriate, calm,

cooperative, and oriented to person, time, place, and situation.




10/ There was substantial evidence from which the jury could have
concluded that Plaintiff did not sign the TCS Form voluntarily.
See, e.g., Day 1 Tr. at 117:3–25, 118:1–4 (Plaintiff testifying
that he signed the TCS Form at Officer Sarsona’s direction,
while still in handcuffs, and because he felt he had to do so in
order to be evaluated by a doctor and thus secure his freedom).
11/ While the TCS Form’s paragraph 6, entitled “Financial

Agreement,” states that “not all physicians are employees of
this medical facility,” it does not disclose that Dr. Elliott is
not Defendant’s employee.
                                9
Day 1 Tr. at 41:1–21 (testimony of Dr. Elliott); Admission

Record at 68.

           Dr. Christopher Elliott’s shift began at 11 p.m.     Day

1 Tr. at 40:18–19 (testimony of Dr. Elliott).     Dr. Elliott was

not an employee of Defendant, but he runs the Wilcox Memorial

Hospital emergency room while working there, he does not bill

patients directly for his services, and the nurses working in

the Wilcox Memorial Hospital emergency room take direction from

him.   See Day 1 Tr. at 32:3–4 (testimony of Dr. Elliott); id. at

35:24–25, 36:1–6; id. at 33:13–15; id. at 33:1–3.    Sometime

prior to 11:27 p.m., Dr. Elliott examined Plaintiff.    Admission

Record at 67; Day 1 Tr. at 42:16–18 (testimony of Dr. Elliott).

The Kaua`i police had spoken to Dr. Elliott, and Dr. Elliott

asked Plaintiff about reports of bizarre behavior, including

reference Plaintiff had allegedly made to a “magic sword.” Id.

at 42:22–25, 43:1–4 (testimony of Dr. Elliott).    Plaintiff

denied having spoken of a magic sword, and also denied having

exhibited any other bizarre behavior.   Id. at 43:5–8 (testimony

of Dr. Elliott); id. at 120:5–15 (testimony of Plaintiff).

           After some time, Plaintiff became upset at Dr.

Elliott’s line of questioning and refused to speak with him

further.   Day 1 Tr. at 43:15–17 (testimony of Dr. Elliott); id.

at 122:1–8 (testimony of Plaintiff); Admission Record at 67 (Dr.

Elliott’s note that Plaintiff became “extremely angry at me and

                                10
refus[ed] to answer further questions”).     Plaintiff testified

that he was calm during this interaction rather than angry and

agitated.    Day 1 Tr. at 121:18–23.   Dr. Elliott noted, at 11:42

p.m., that it was

            difficult to ascertain whether patient
            actually has had the bizarre behavior claims
            [sic] by others including allegedly of some
            sort of face book [sic] posting possibly
            with the patient holding a machete with some
            sort of comment about it being a “magic
            sword.” However, patient denies having made
            any sort of comment and seems to feel angry
            and upset that others are accusing him of
            bizarre behaviors that he denies.

Admission Record at 70–71.    Dr. Elliott testified, and his notes

in Plaintiff’s medical record reflect, that he was unable at

that point to complete a review of Plaintiff’s systems due to

Plaintiff’s refusal to speak with him further.    Day 1 Tr. at 22–

24; Admission Record at 67.

            Sometime after Dr. Elliott left the room, Madeleine

Hiraga-Nuccio, a psychiatric social worker, came in and spoke to

Plaintiff.    Day 1 Tr. at 122:19–21 (testimony of Plaintiff); see

Day 3 Tr. at 46:12–24 (testimony of Madeleine Hiraga-Nuccio);

Pl.’s Ex. 6 (“Hiraga-Nuccio Progress Note”) at 63 (stating that

this interview took place at 12 a.m.).     According to the

Progress Note Hiraga-Nuccio made some time after the

interaction, Plaintiff

            maintained good eye contact, was awake and
            alert . . . . appeared [oriented] to time,

                                 11
         place and person. . . . His cognitive
         ability appears intact. Thought processes
         are linear and goal-directed with strongly
         paranoid and moderately grandiose content.
         He maintains strong delusions about his
         family and may friends conspiring to harm
         him and his children . . . . Patient appears
         to be experiencing symptoms of psychotic
         disorder of unknown origin with paranoid
         features.

Hiraga-Nuccio Progress Note at 63–64.   Hiraga-Nuccio had spoken

to Officer Sarsona prior to speaking to Plaintiff, and her

Progress Note includes information gathered from outside

sources. Day 3 Tr. at 88:13–23 (testimony of Officer Sarsona);

see, e.g., Day 4 Tr. at 60:9–17, 61:24–25, 62:1–2.

         After her interview with Plaintiff, Hiraga-Nuccio

called Dr. Harold Goldberg to obtain his authorization to admit

Plaintiff to Mahelona Medical Center (“Mahelona”).   Day 3 Tr. at

62:21–25, 63:1–7, 66:17–18 (testimony of Hiraga-Nuccio); Hiraga-

Nuccio Progress Note at 64.   Dr. Goldberg was then the medical

director of Mahelona, which is a psychiatric facility.     See Day

4 Tr. at 5:22–25, 8:15–25, 9:1–7 (testimony of Dr. Goldberg).

         Hiraga-Nuccio also spoke to Dr. Elliott, whose

opinions regarding Plaintiff she recorded on a form entitled

“Emergency Examination/Hospitalization: Certificate of

Physician/Psychiatrist for Admission/Transportation to

Psychiatric Facility Pursuant to HRS Chapter 334-59, As




                                12
Amended.”12/ Def.’s Ex. 8 (“MH-4 Form”), at 65.   The MH-4 Form

certifies that Dr. Elliott had examined Plaintiff and had reason


12/HRS § 334-59 provides, in subsection (a), three avenues by
which emergency admission to a licensed psychiatric facility may
be initiated. Under HRS § 334-59(a)(1), the process may be
initiated by law enforcement personnel:
          If a law enforcement officer has reason to
          believe that a person is imminently
          dangerous to self or others, the officer
          shall call for assistance from the mental
          health emergency workers designated by the
          director. Upon determination by the mental
          health emergency workers that the person is
          imminently dangerous to self or others, the
          person shall be transported by ambulance or
          other suitable means, to a licensed
          psychiatric facility for further evaluation
          and possible emergency hospitalization. . .
          .
HRS § 334-59(a)(1).
          Subsection (2) provides that a licensed physician,
social service worker, or professional in a number of other
listed categories may apply to a judge for an ex parte order
          stating that there is probable cause to
          believe the person is mentally ill or
          suffering from substance abuse, is
          imminently dangerous to self or others and
          in need of care or treatment, or both . . .
          . The order shall direct that a law
          enforcement officer or other suitable
          individual take the person into custody and
          deliver the person to a designated mental
          health program . . . or to the nearest
          facility designated by the director for
          emergency examination and treatment, or
          both. . . .
HRS § 334-59(a)(2).
          Subsection (3) provides for the initiation of this
process by medical personnel:
          Any licensed physician, advanced practice
          registered nurse, physician assistant, or
          psychologist who has examined a person and
(Continued . . .)

                                13
to believe that Plaintiff was mentally ill, imminently and

substantially dangerous to others, and in need of further care

or treatment.   Id. at 65–66.   It also states that arrangements

had been made for the Kaua`i Police Department to transport

Plaintiff to Mahelona.   Id. at 66.   Dr. Elliott signed the note,

writing “Wilcox Memorial Hospital” below his printed name.       Id.

at 67.

          Hiraga-Nuccio communicated the substance of the MH-4

Form, along with the information she gathered from Plaintiff and

from Dr. Elliott, to a Hawai`i state judge named Edmund Acoba.

Day 3 Tr. at 64:23–25, 65:1–5 (testimony of Hiraga-Nuccio); see

Pl.’s Ex. 8 (“Acoba Order”) at 10.    At 12:30 a.m. on June 6,

2013, Judge Acoba issued an oral order to Hiraga-Nuccio,




(. . .)
          has reason to believe the person is:
               (A) Mentally ill or suffering from
                   substance abuse;
               (B) Imminently dangerous to self or
                   others; and
               (C) In need of care or treatment;
          may direct transportation, by ambulance or
          other suitable means, to a licensed
          psychiatric facility for further evaluation
          and possible emergency hospitalization. A
          licensed physician, an advanced practice
          registered nurse, or physician assistant may
          administer treatment as is medically
          necessary, for the person's safe
          transportation. A licensed psychologist may
          administer treatment as is psychologically
          necessary.
HRS § 334-59(a)(3).
                                 14
memorialized in a written order issued the next day, finding

that there was probable cause to believe that Plaintiff was

mentally ill, imminently and substantially dangerous to others,

and in need of care and/or treatment.    Day 3 Tr. at 67:19–25,

68:1, 68:13–16 (testimony of Hiraga-Nuccio); Acoba Order at 10.

The Acoba Order directed that Plaintiff be transported to

Mahelona “to be held for emergency examination and treatment.”

Acoba Order at 10; see also Hiraga-Nuccio Progress Note at 64

(noting that “Judge Edmund Acoba authorized involuntary

admission to Mahelona[.]”).

            At 12:43 a.m., Dr. Elliott ordered that Plaintiff be

administered 100 milligrams of Haldol and 20 milligrams of

Geodon via injection.   Day 1 Tr. at 49:3–5, 49:24–25, 50:1–2

(testimony of Dr. Elliott); Admission Record at 87.    According

to Dr. Goldberg, Geodon would have been intended to sedate and

calm Plaintiff, and Haldol to address psychosis.    Day 4 Tr. at

11:13–17.   Dr. Elliott testified that he felt that both Geodon

and Haldol were necessary for Plaintiff’s nine-mile, fifteen-to-

twenty-five-minute ride from Wilcox Memorial Hospital to

Mahelona.    Day 1 Tr. at 79:10–15.

            Nurse Dallen Johns (who was Defendant’s employee),

entered Plaintiff’s room and informed Plaintiff that he was

there to administer medication.    Day 3 Tr. at 12:22–24, 16:14–16

(testimony of Nurse Johns).   Plaintiff informed Nurse Johns that

                                  15
he did not want medication.    Day 3 Tr. at 16:18–19 (testimony of

Nurse Johns); see Day 1 Tr. at 130:19–21 (testimony of

Plaintiff).   Nurse Johns testified that Plaintiff also told him

that Plaintiff had a magic sword and threatened to use it

against Nurse Johns if he tried to administer medications to

Plaintiff.    Day 3 Tr. at 16:18–21.

          Nurse Johns exited the room and communicated

Plaintiff’s refusal to Dr. Elliott, who, according to Nurse

Johns, informed Nurse Johns that Plaintiff was “on a MH-4 hold”

and told Nurse Johns to proceed.       Id. at 17:1–7.   Nurse Johns

testified that Dr. Elliott also told him that Plaintiff

“psychologically wasn’t stable, and the medication was to help

with that,” and further testified to his own understanding that

Plaintiff “needed this medication because he wasn’t of his right

mind and had the potential to escalate to being dangerous.” Id.

at 38:18–21, 41:20–24.    Nurse Johns did not tell Dr. Elliott

that Plaintiff had threatened him with a magic sword.        Id. at

31:1–24 (testimony of Nurse Johns).

          On reentering the room, Nurse Johns told Plaintiff

that he had no choice—that the medication would be administered.

See, e.g., id. at 40:23–25, 41:1 (testimony of Nurse Johns).

Nurse Johns testified that he informed Plaintiff that Dr.

Elliott had said that Plaintiff needed the medication for his

condition.    Id. at 21:4–7.   According to Plaintiff, Nurse Johns

                                  16
also told him that a judge had ordered that he be given the

medication, Day 1 Tr. at 131:19–20, and that “administering the

drugs was standard policy,” id. at 188:7–10.   Plaintiff nodded

his understanding and did not resist receiving the injections.

Day 3 Tr. at 37:9–15 (testimony of Nurse Johns); see also Day 1

Tr. at 132:23–24 (testimony of Plaintiff).

         Plaintiff testified that Nurse Johns identified the

medications only by name, but that he “had never heard of the

drug” and was “very frightened” by how fast he felt the effects.

Day 1 Tr. at 133:1–19.   Nurse Johns, on the other hand,

testified that he told Plaintiff “that the medication was to

help him calm down[,] to help him think a little more clearly[,]

as well as potential side effects, rash, dizziness, nausea, and

if he experienced those, to let us know.” Day 3 Tr. at 24:20–23.

The medication was administered by injection at 1:03 a.m. on

June 6, 2013.   Admission Record at 87.

         Dr. Elliott testified that he checked on Plaintiff

following the administration of medications.   Day 1 Tr. at

81:20–25, 82:1.   Dr. Elliott’s differential diagnosis of

Plaintiff was “depression, anxiety, psychosis, schizophrenia,

bipolar, toxic or metabolic abnormality, and others.” Admission

Record at 70; Day 1 Tr. at 61:8–10 (testimony of Dr. Elliott).

         Plaintiff was released from Wilcox Memorial Hospital

at 2:04 a.m. on June 6, 2013.   Admission Record at 64.     Officer

                                17
Sarsona then transported Plaintiff to Mahelona—a nine-mile,

fifteen-to-twenty-five-minute drive—without incident.        Incident

Sheet; see Day 4 Tr. at 32:18–22.     Plaintiff testified that he

was going in and out of consciousness during the ride and that

he was “very scared.” Day 1 Tr. at 134:3–24.

         Around 9 o’clock on the morning of June 6, 2013,

Plaintiff spoke to Dr. Goldberg at Mahelona.     See Day 1 Tr. at

138:18–19, 139:2–6 (testimony of Plaintiff).     Plaintiff

testified that he told Dr. Goldberg that he felt “really sick”

and “horrible,” and that Dr. Goldberg told him that the Haldol

would be in his system for at least thirty days.    Day 1 Tr. at

140:7–14; see also Goldberg Initial Assessment, Pl.’s Ex. 22 at

2 (Dr. Goldberg’s note reflecting that he made this statement to

Plaintiff).   Dr. Goldberg, finding in Plaintiff “no evidence of

dangerousness to himself or others,” released Plaintiff from

Mahelona that morning.   See Goldberg Initial Assessment at 2.

         Plaintiff’s understanding was that his release was

based upon his agreement to certain “stipulations”: that he be

cared for by his mother (a registered nurse), that he take more

medications that Dr. Goldberg would prescribe, and that he

return to see Dr. Goldberg periodically.     Day 1 Tr. at 139:25,

140:1–5, 140:12–24, 141:14–21.   Dr. Goldberg explained to

Plaintiff that he had been given Haldol because it was an

antipsychotic drug and he had appeared to be psychotic, and that

                                 18
Dr. Goldberg was prescribing Plaintiff with more Haldol—ten

milligrams to be taken nightly for ten days—to wean Plaintiff

off the initial dose and/or to supplement it.     Day 4 Tr. at

17:2–10 (testimony of Dr. Goldberg); id. at 16:19–21; Goldberg

Initial Assessment at 2; see Day 4 Tr. at 17:11–18.      Dr.

Goldberg also prescribed Cogentin “if needed for stiffness or

extrapyramidal side effects,” which Dr. Goldberg testified were

“not unusual side effects from Haldol.”     Goldberg Initial

Assessment at 2; Day 4 Tr. at 21:15–17.

         Dr. Goldberg’s discharge diagnosis of Plaintiff was

“psychotic disorder, not otherwise specified, with severe

paranoia.” Goldberg Initial Assessment at 2.

         Plaintiff’s brother took him from Mahelona to their

parents’ house.    Day 1 Tr. at 142:18–20 (testimony of

Plaintiff).   Plaintiff was “miserable”; every muscle in his body

ached, he was “cramped up” and “couldn’t walk,” and he “had to

do little baby, baby shuffle steps to get around anywhere.” Day

1 Tr. at 143:5–12.    Plaintiff testified that his parents cried

when they saw his condition.    Id. at 143:13–15.

         Further testimony regarding Plaintiff’s condition

after his visit to Wilcox Memorial Hospital is cited and

discussed below.     See Secs III and IV.C, infra.

         Plaintiff continued to see Dr. Goldberg after the

incident, apparently visiting him seven times.       See Def.’s Ex.

                                  19
55 (“June 13, 2013 Progress Note”); Def.’s Ex. 53 (“July 8, 2013

Progress Note”); Def.’s Ex. 52 (“July 22, 2013 Progress Note”);

Def.’s Ex. 51 (“August 12, 2013 Progress Note”); Def.’s Ex. 50

(“Sept. 13, 2013 Progress Note”); Def.’s Ex. 49 (“November 8,

2013 Progress Note”); Def.’s Ex. 48 (“February 13, 2014 Progress

Note”).

          Dr. Goldberg noted that the Haldol caused Plaintiff

side effects.   See, e.g., June 13, 2013 Progress Note at 46

(noting that Plaintiff was “saying he felt stiff and shaky.     He

had been given Haldol Decanoate 30 mg in the emergency room and

that was probably causing him to have extrapyramidal side

effects which is not an unusual side effect from Haldol

Decanoate.”); Day 4 Tr. at 21:18–21 (testimony of Dr. Goldberg

that his notation of “30 mg” was an error); Goldberg Discharge

Summary, Pl.’s Ex. 10 (“He received Haldol D in the ER at Wilcox

which resulted in severe extrapyramidal side effects but they

resolved over time.”); July 22, 2013 Progress Note (“Mad about

getting the IM Haldol D as it caused him some side effects.”).

Dr. Goldberg also noted Plaintiff’s depression.   See July 8,

2013 Progress Note (“Has been anorexic, insomnia, with depressed

mood, loss of interest, and loss of appetite.”); July 22, 2013

Progress Note (“Has mood swings and when he is down he gets

suicidal and feels very bad inside.”).



                                20
         To address the symptoms and issues Plaintiff was

experiencing (and in addition to the supplemental Haldol dose

initially prescribed), Dr. Goldberg prescribed Plaintiff various

medications, including: Cogentin, to address “the stiffness and

extrapyramidal side effects” of Haldol; Valium; Remeron “to

allow him to sleep better and improve appetite” and to help with

his depressed mood; and lithium.       See Day 4 Tr. at 17:11–18,

33:4–5, 46:17–25, 47:1–6 (testimony of Dr. Goldberg); June 13,

2013 Progress Note; July 8, 2013 Progress Note; July 22, 2013

Progress Note.

         The Progress Notes indicate that Plaintiff stopped

taking some or all of his prescribed medications as early as

July 8, 2013.    See July 8, 2013 Progress Note (“Since then he

was to take [C]ogentin but was non[-]compliant with taking it as

ordered and his symptoms have gradually increased.”); see also

July 22, 2013 Progress Note (“Has not taken his medications and

threw them away.”); November 8, 2013 Progress Note (“Has stopped

his meds and is somewhat in denial but it is impossible to

convince him otherwise so will follow off meds and see if he

relapses.”).     Plaintiff testified that he told Dr. Goldberg on

June 6, 2013 that “I don’t need drugs.      I don’t want to take any

drugs. . . . I feel horrible because of those drugs.” Day 1 Tr.

at 140:25, 141:1–2.     Plaintiff also testified that he felt

better only after he “went against Dr. Goldberg’s orders” and

                                  21
stopped taking the medication, apparently at the end of his

course of treatment with Dr. Goldberg.   See Day 1 Tr. at 154:13–

25, 155:1–20.

          Dr. Goldberg initially diagnosed Plaintiff with

Bipolar I Disorder, most recent episode, but on February 13,

2014, replaced that diagnosis with Brief Psychotic Disorder.13/

June 13, 2013 Progress Note; February 13, 2014 Progress Note;

Day 4 Tr. at 33:10–20 (testimony of Dr. Goldberg).

                            STANDARD

          Rather than ruling immediately on a motion for

judgment as a matter of law made before the case is submitted to

the jury, a district court may, under Federal Rule of Civil

Procedure (“Rule”) 50(b), “defer its ruling and make a later

determination of the legal questions raised by the motion. . . .

The Court’s deferred consideration effectively converts the

motion into a post-verdict Rule 50(b) motion.” Merino v.

Marchon, Inc., No. 92 4662 WDK (JRX), 1994 WL 695826, at *4

(C.D. Cal. Apr. 4, 1994), aff'd, 74 F.3d 1259 (Fed. Cir. 1996)

(citing Biodex v. Loredan Biomedical, 946 F.2d 850, 861 (Fed.

Cir. 1991)); see also Runnings v. Ford Motor Co., 461 F.2d 1145,

1148 n.4 (9th Cir. 1972) (noting the “desirability of


13/Dr. Goldberg testified that he changed his diagnosis of
Plaintiff at Plaintiff’s request, Day 4 Tr. at 65:24–25, but
also testified that he had used his own judgment to do so, id.
at 66:1–8.
                                22
withholding action on motions for directed verdicts and

permitting the jury to reach a verdict”); Krechman v. Cty. of

Riverside, 723 F.3d 1104, 1110 (9th Cir. 2013) (iterating that

“taking a motion under submission and ruling on it after the

jury returns a verdict is a proper practice”); Fed. R. Civ. P.

50(b) Advisory Committee’s Note to 1991 Amendment (citing the

potential for a movant’s verdict mooting the motion, and for a

reversal on appeal requiring a new trial, as reasons that “a

court may often wisely decline to rule on a motion for judgment

as a matter of law made at the close of the evidence”).

         A district court ruling on a motion for judgment as a

matter of law “may not substitute its view of the evidence for

that of the jury,” Johnson v. Paradise Valley Unified Sch.

Dist., 251 F.3d 1222, 1227 (9th Cir. 2001), and must uphold the

jury’s verdict if it is supported by substantial evidence.     See

Wallace v. City of San Diego, 479 F.3d 616, 624 (9th Cir. 2007)

(citing Johnson v. Paradise Valley Unified Sch. Dist., 251 F.3d

1222, 1227 (9th Cir. 2001)).   “Substantial evidence is evidence

adequate to support the jury’s conclusion, even if it is also

possible to draw a contrary conclusion from the same evidence.”

Johnson, 251 F.3d at 1227.   A district court ruling on a motion

for judgment as a matter of law should review the record as a

whole, but must disregard all evidence favorable to the moving

party that the jury is not required to believe.   Johnson, 251

                                23
F.3d at 1227 (citing Reeves v. Sanderson Plumbing Prods., Inc.,

530 U.S. 133, 151 (2000) (“That is, the court should give

credence to the evidence favoring the nonmovant as well as that

evidence supporting the moving party that is uncontradicted and

unimpeached, at least to the extent that that evidence comes

from disinterested witnesses.” (citation and internal quotations

marks omitted))).

         In ruling on such a motion, the court must not weigh

the evidence or make credibility determinations, Reeves, 530

U.S. at 150, “but should simply ask whether the plaintiff has

presented sufficient evidence to support the jury’s conclusion,”

Wallace, 479 F.3d at 624 (citing Johnson, 251 F.3d at 1227–28).

“The evidence must be viewed in the light most favorable to the

nonmoving party, and all inferences must be drawn in favor of

that party.” Id.; see also Reeves, 530 U.S. at 150 (noting that

the standard for judgment as a matter of law mirrors that for

summary judgment).   “Judgment as a matter of law may be granted

only where, so viewed, the evidence permits only one reasonable

conclusion, and that conclusion is contrary to the jury’s

verdict.” Wallace, 479 F.3d at 624 (citing McLean v. Runyon, 222

F.3d 1150, 1153 (9th Cir.2000)).     The “high hurdle” the moving

party must clear in order to obtain relief “recognizes that

credibility, inferences, and factfinding are the province of the



                                24
jury, not [the] court.” Costa v. Desert Palace, Inc., 299 F.3d

838, 859 (9th Cir. 2002).

                            DISCUSSION

           In its Motion, Defendant argues for its entitlement to

judgment as a matter of law on a number of grounds.     The Court

addresses each argument in turn.

      I.   There Is Substantial Evidence to Support a Finding

           That Dr. Elliott Was an Agent of Defendant

           In arguing that Plaintiff did not establish that Dr.

Christopher Elliott—who ordered the administration of

medications to Plaintiff, see Day 1 Tr. at 49:3–5, 49:24–25,

50:1–11—was its agent, Defendant contends that “[t]here is no

evidence of any actual authority granted to Dr. Elliott by

[Defendant],” Mem. in Supp. at 3.    Finding substantial evidence

to support a finding of agency14/ under the theory of implied

actual authority, the Court disagrees.


14/Although no such argument is contained in its written Rule 50
Motion, Defendant, while arguing the Motion, stated that the
pleadings contained no allegation that Dr. Elliott was an agent
of Defendant. Day 4 Tr. at 77:18–25, 78:1–18. See Compl. ¶
61(denoting Dr. Elliott only as “Chris Elliott, a doctor at
W[ilcox] M[emorial] H[ospital]”); but see id. ¶¶ 115, 119
(referring to “W[ilcox] officials and agents”). The Court notes
that Defendant did not raise an objection at trial, and that by
the thrust of its pretrial conduct (e.g., not objecting to
Plaintiff’s proposed jury instructions on these grounds; joining
Plaintiff in submitting Joint Proposed Jury Instruction No. J-8,
which outlines how liability can attach through the act of an
(Continued . . .)

                                25
            “An agency relationship may be created through actual

or apparent authority.    Actual authority exists only if there

has been a manifestation by the principal to the agent that the

agent may act on his account and consent by the agent so to

act[,] and may be created by express agreement or implied from

the conduct of the parties or surrounding circumstances.” Cho

Mark Oriental Food, Ltd. v. K & K Int'l, 73 Haw. 509, 515, 836

P.2d 1057, 1061 (1992) (citations and internal quotation marks

omitted).   “Express actual authority requires an oral or written

agreement between the parties that the principal has delegated

authority that the agent has accepted and that authorizes the

agent to do certain acts.” Id. at 515–16, 836 P.2d at 1062

(citations omitted).     “Implied actual authority may arise either

independent of any express grant of authority or as a necessary

or reasonable implication required to effectuate some other

authority expressly conferred by the principal.” Id. at 516, 836

P.2d at 1062 (citation and internal quotation marks omitted).

As to implied actual authority, “the focus is on the agent’s

understanding of this authority inasmuch as the relevant inquiry




(. . .)
agent, ECF No. 387 at 9), Defendant impliedly consented to the
trial of this issue, insofar as the issue was not raised in the
Complaint. See Fed. R. Civ. P. 15(b)(2). Plaintiff may move to
amend his Complaint to conform it to the evidence in this
respect, but any failure to do so does not affect the result of
the trial of this issue. Id.
                                  26
is whether the agent reasonably believes, because of the conduct

of the principal (including acquiescence) communicated directly

or indirectly to him, that the principal desired him so to act.”

Id.

         The Court finds that, as a matter of law, Dr. Elliott

was not an agent of Defendant through the operation of express

actual authority.   As Defendant points out, “there is no

evidence that there was an agreement between Dr. Elliott and

[Defendant] that Dr. Elliott would act as an agent for

[Defendant].” Mem. in Supp. at 5.    As Plaintiff presented no

evidence of any written or oral agreement between Defendant and

Dr. Elliott—let alone one that authorized Dr. Elliott to do

certain acts—substantial evidence would not support a finding

that Dr. Elliott was an agent of Defendant through the operation

of express actual authority.   See Cho Mark Oriental Food, Ltd.,

73 Haw. at 516–15, 836 P.2d at 1062.

         However, Plaintiff adduced substantial evidence of

agency under the theory of implied actual authority.     Dr.

Elliott testified that, in his work at Wilcox Memorial Hospital,

he was “running [Defendant’s] 20-bed emergency room[.]” Day 1

Tr. at 9:4; see also id. at 36:24–25, 35:1, 70:21–22; Day 3 Tr.

at 30:5–8 (testimony of Nurse Johns).    This work included: “very

frequently” working with a psychiatric social worker to assess

and treat patients pursuant to HRS § 334-59(a); ordering

                                27
medication presumably owned by Defendant, and obtained from

Defendant’s Pyxis medication machine; and recording his

observations and diagnoses of Plaintiff directly into

Defendant’s medical records system.     See Day 1 Tr. at 37:1–6,

67:12–25, 68:1–3 (testimony of Dr. Elliott); Day 3 Tr. at 18:21–

25 (testimony of Nurse Johns).   There was also testimony that,

when Dr. Elliott practiced medicine at Wilcox Memorial Hospital,

the nurses working there took instruction from him, including at

least one nurse who was Defendant’s employee.    Day 1 Tr. at

33:1–3 (testimony of Dr. Elliott); Day 3 Tr. at 12:16–25, 13:1–

5, 17:1–7 (testimony of Nurse Johns).    And Dr. Elliott further

testified that he was responsible for overseeing Plaintiff’s

overall care and treatment while Plaintiff was at Wilcox

Memorial Hospital.   Day 1 Tr. at 39:21–23; see also Day 3 Tr. at

30:9–13 (Nurse Johns’s testimony that Dr. Elliott had the

authority to order and administer drugs).    In other words,

Defendant evidently acquiesced to Dr. Elliott’s conduct on its

behalf—which included running its emergency room, assessing and

treating patients under HRS § 334-59(a), giving directions to

its employees, and overseeing the care and treatment of its

patients—and Dr. Elliott, reasonably believing Defendant desired

him to do so, undertook Plaintiff’s treatment, which included

ordering the administration of medication on June 6, 2013.



                                 28
          Because there is substantial evidence in the record to

support a jury finding that Dr. Elliott was acting as

Defendant’s agent under the theory of implied actual authority,

Defendant’s motion for judgment as a matter of law on the issue

of agency is denied.

    II.   There Is Substantial Evidence to Support a Finding of

          Liability for Assault and Battery

          A. There Is Substantial Evidence to Support a Finding

            of the Requisite Intent

          Defendant argues that it is entitled to judgment as a

matter of law as to Plaintiff’s assault and battery claims

because Plaintiff did not establish that Nurse Johns—who

administered the at-issue medications to Plaintiff via

injection, and who was Defendant’s employee—had the intent

required to establish liability for these torts.    Mem. in Supp.

at 9–11; see Day 3 Tr. at 22:4–9, 23:3–6, 40:19–22 (testimony of

Nurse Johns).   In so arguing, Defendant both misstates the

intent requisite for these torts and misconstrues the record.

The Court finds that, contrary to Defendant’s assertions,

Plaintiff adduced substantial evidence to support the jury’s

finding that the requisite intent was present.

          Under Hawai`i state law, the requisite intent for the

tort of assault is the intent to cause another a harmful or

offensive contact.     See McCormack v. City and Cty. of Honolulu,

                                  29
762 F. Supp. 2d 1246, 1253 (D. Haw. 2011) (citing Mukaida v.

Hawaii, 159 F. Supp. 2d 1211, 1223 (D. Haw. 2001)).   By

contrast, the requisite intent for the tort of battery is merely

the intent to cause bodily contact.   See Williams v. Aona, 121

Haw. 1, 13, 210 P.3d 501, 513 (2009) (citation omitted).     Here,

Nurse Johns’s testimony provides substantial evidence for the

jury to find both that Nurse Johns intended the contact itself

and that he intended its harmful or offensive nature.15/

          Both Plaintiff and Nurse Johns testified that Nurse

Johns injected medications into Plaintiff, and Nurse Johns

testified that he informed Plaintiff of his intention to

administer medications prior to doing so.    Day 2 Tr. at 16:2–4,

16:22–23 (testimony of Plaintiff); see Day 3 Tr. at 23:3–6,

23:11–14 (testimony of Nurse Johns); id. at 16:14–16 (same).

There is no evidence in the record that Nurse Johns’s injection

of Plaintiff was anything but intentional.   The conclusion that




15/The Court finds there was substantial evidence for the jury
to conclude that Nurse Johns was acting within the scope of his
employment, and therefore Defendant was responsible for Nurse
Johns’s actions under the doctrine of respondeat superior. See
Wong-Leong v. Hawaiian Indep. Refinery, Inc., 76 Haw. 433, 438,
879 P.2d 538, 543 (1994). Further, the Hawai`i Supreme Court has
stated that “an employer may be liable ‘for the intentional
torts of its employee as the law now imposes liability where the
employee’s purpose, however misguided, is wholly or in part to
further the master’s business.’” State v. Hoshijo ex rel. White,
102 Haw. 307, 319 n.27, 76 P.3d 550, 562 n.27 (2003) (brackets
and some internal quotation marks omitted) (quoting Burlington
Indus. Inc. v. Ellerth, 524 U.S. 742, 756 (1998)).
                                30
the contact was intentional is thus supported by substantial

evidence, as is the corollary conclusion that the intent

requisite for battery was present.

         In arguing that Nurse Johns did not intend to cause a

harmful or offensive contact, Defendant asserts that Nurse Johns

testified “that he had no intent to cause harm when he

administered medications to Plaintiff.” Mem. in Supp. at 10; Day

3 Tr. at 24:24–25 (testimony of Nurse Johns); see also Day 3 Tr.

at 39:23–25, 40:1–2 (testimony of Nurse Johns that his “first

job is to represent the patient” and the patient’s interests,

and that “if I don’t have to administer a medication to a

patient, if they’re saying no, they’re refusing it, I’m not

going to administer the medication.”).    But insofar as it is

asserting that the requisite intent for either assault or

battery is an intent to cause harm, see, e.g., Mem. in Supp. at

10 (“Nurse Johns testified that he had no intent to cause harm

when he administered medications to Plaintiff.”); id. at 9

(“Plaintiff Has Not and Cannot Establish An Intent To Cause Harm

By Wilcox”), Defendant is mistaken.   And even if Nurse Johns’s

testimony can be said to establish that he did not intend a

harmful contact, there is substantial evidence for the jury to

find that he intended an offensive one.

         “A bodily contact is offensive ‘if it offends a

reasonable sense of personal dignity.’” Mukaida, 159 F. Supp. 2d

                               31
at 1223 (quoting Restatement (Second) of Torts § 19 (1965)).

Here, it is clear from Nurse Johns’s testimony that he was aware

that Plaintiff did not want to be administered medication, see,

e.g., Day 3 Tr. at 40:14–17, 23–25, 41:1, 37: 7–15, and that

Nurse Johns administered the medication anyway, id. at 37:12–15;

see id. at 23:3–6, 11–14; Day 2 Tr. at 16:2–4, 16:22–23

(testimony of Plaintiff).   There is substantial supporting

evidence that the injection of unwanted medications would offend

a reasonable sense of personal dignity and is thus properly

considered an offensive bodily contact.   Based on the

uncontroverted testimony regarding Nurse Johns’s intent and

commensurate actions, the Court finds that the jury’s conclusion

that Nurse Johns possessed the requisite intent for assault is

supported by substantial evidence.

         Defendant’s motion for judgment as a matter of law as

to Plaintiff’s claims for assault and battery is denied because

there is substantial evidence to support the jury’s findings

that the requisite intent for each tort was present.

         B. There Is Substantial Evidence to Support a Finding

            of Causation

         Defendant next argues that it is entitled to judgment

as a matter of law because Plaintiff presented no expert




                                32
testimony regarding causation,16/ and “[w]ithout expert

testimony, Plaintiff cannot prove that it was the Haldol that

caused his alleged injuries.” Mem in Supp. at 12.   This argument

misses the mark for several reasons.

          First, and as Plaintiff points out in his Opposition,

Plaintiff’s claimed damages are not limited to those caused by

the physical effects of Haldol, but include emotional distress

damages as well.   Opp. at 15; see also Compl. ¶¶ 74, 76, 99,

100, 110, 143.   Under Hawai`i law, a plaintiff need not adduce

expert testimony to establish his entitlement to damages for

emotional distress.   See, e.g., Campbell v. Animal Quarantine

Station, 63 Haw. 557, 564, 632 P.2d 1066, 1070–71 (1981) (noting

that medical testimony is not a prerequisite for recovery for

emotional distress, and that its absence is “not . . . a bar to

recovery”); Black v. City and Cty. of Honolulu, No. CV 07-00299

DAE-LEK, 2009 WL 4217460, at *9 (D. Haw. Nov. 25, 2009), aff'd,

512 F. App'x 666 (9th Cir. 2013) (“Expert medical testimony is

not necessary to award emotional distress damages.” (citing In

re Haw. Fed. Asbestos Cases, 734 F. Supp. 1563, 1568 (D. Haw.

1990))); Black, 2009 WL 4217460, at *9 (“[A] plaintiff can . . .

establish . . . emotional distress damages through non-expert




16/The Court notes that, because neither party designated any
expert witness (medical or otherwise), the informative testimony
available to the jury was necessarily limited in scope.
                                33
testimony or even without evidence if the circumstances make it

obvious that a reasonable person would suffer significant

emotional harm.” (citation omitted)).

            And Plaintiff adduced substantial evidence that the

Defendant’s administration of Haldol caused him emotional

distress.    He himself testified to this effect, and this

testimony was corroborated by both admitted documentary evidence

and the testimony of other witnesses.    See, e.g., Day 1 Tr. at

131:8–16, 133:16–19, 143:24–25, 146:14–16, 146:23–25, 149:25,

150:1, 152:21–23, 154:4–6, 156:24–25, 157:1–4 (testimony of

Plaintiff); July 8, 2013 Progress Note; July 22, 2013 Progress

Note; February 13, 2014 Progress Note; Goldberg Discharge

Summary (medical records indicating Plaintiff’s depressed mood

after the administration of Haldol); Day 4 Tr. at 28:22–25

(testimony of Dr. Goldberg that Plaintiff was distressed about

the administration of Haldol); id. at 33:4–9 (testimony of Dr.

Goldberg that Plaintiff was prescribed medication for several

months after the incident to deal with his depressed mood); Day

2 Tr. at 62:7–9 (testimony of Bruce Raymond that Plaintiff was

depressed after receiving Haldol).    Therefore, there was

substantial evidence for the jury to find that Defendant’s

conduct was a legal cause of Plaintiff’s emotional distress.

            Second, the authoritative cases to which Defendant

points as supporting its claim that expert testimony was

                                 34
required to establish causation of Plaintiff’s claimed physical

harm are inapposite.   It is true that Hawai`i law requires the

provision of expert testimony in medical malpractice cases where

causation and the applicable standard of care are beyond common

knowledge.   See, e.g., Barbee v. Queen’s Med. Ctr., 119 Haw.

136, 158–59, 194 P.3d 1098, 1120–21 (Ct. App. 2008).   But

Defendant cites no Hawai`i law to support its argument that this

requirement holds true in a case such as this one, where medical

negligence is not at issue and there is no need to establish the

applicable standard of care.   See Craft v. Peebles, 78 Haw. 287,

298, 893 P.2d 138, 149 (1995) (noting that expert medical

testimony is required in medical malpractice actions to

establish “[t]he standard of care to which a doctor has failed

to adhere”).

           Here, the jury had substantial evidence that Haldol

that was administered to Plaintiff caused adverse physical

effects.   The testimony of Dr. Goldberg, as well as the admitted

medical records, directly addressed the physical effects of

Haldol that Plaintiff experienced.   See, e.g., Goldberg

Discharge Summary (medical record stating that Plaintiff

“received Haldol D in the ER at Wilcox which resulted in severe

extrapyramidal side effects”); Day 4 Tr. at 21:9–17 (testimony

of Dr. Goldberg noting that Plaintiff reported feeling “stiff

and shaky” after being injected with Haldol, and that such

                                35
“extrapyramidal side effects” are “not unusual side effects from

Haldol”); see also id. at 22:9–13 (confirming that such side

effects are “common”), 32:6–9 (noting that Plaintiff’s

extrapyramidal side effects were “severe”), 43:12–24 (again

describing extrapyramidal side effects); June 13, 2013 Progress

Note at 46 (medical record stating that extrapyramidal side

effects are “not unusual” from Haldol).

         Plaintiff also testified regarding the physical

symptoms he experienced following the administration of Haldol,

and his parents testified as to the appearance of his physical

symptoms after said administration.   See, e.g., Day 1 Tr. at

138:11–16 (Plaintiff stating that his body hurt, he felt sick,

and he felt like he had drunk poison), 143:1–12 (stating that

every muscle in his body ached, he was “cramped up,” and he

could not walk), 146:17–22 (adding that he could not breathe),

148:6–7 (stating that he did not have the energy to go outside),

153:15–25 (stating that he felt the same for roughly forty days

after the incident); Day 2 Tr. at 37:21–25, 38:1–5 (Plaintiff’s

mother, Dianna Raymond, testifying that, the day after being

injected with Haldol, Plaintiff “looked like somebody who had

Parkinson’s” and that “he shuffled like an old, old . . . man”),

41:3–6 (same), 61:16–20 (Bruce Raymond testifying that “he was

like a zombie. . . . [H]e had his hands like a praying mantis,

and he was shuffling like a 80- or 90-year-old man”).

                               36
          Third, and although Defendant does not appear to argue

that Plaintiff was required to adduce expert testimony to

establish his entitlement to special damages, the Court finds

that Plaintiff adduced substantial evidence of causation

regarding, and his entitlement to, the same.   Plaintiff

testified that he sold his farm at a loss because he was unable

to take care of it due to his reaction to Haldol.   See Day 1 Tr.

at 151:14–25, 152:1–6.    Plaintiff also testified that he was

substantially unable to work after receiving the Haldol

injection because he was in pain and felt confused.   Id. at

149:14–24; see also Day 2 Tr. at 63:3–17 (testimony of Bruce

Raymond that Plaintiff’s ability to work suffered after the

incident).   The jury therefore had substantial evidence that

Defendant’s administration of Haldol to Plaintiff caused him to

suffer special damages.

          In sum, Plaintiff adduced substantial evidence that

Defendant’s actions caused his damages.   Because the jury had

substantial evidence to support findings of causation,

Defendant’s motion for judgment as a matter of law on this issue

is denied.

    III. There Is Substantial Evidence to Support a Finding of

          Liability for IIED

          Defendant asserts that it is entitled to judgment as a

matter of law on Plaintiff’s claim for IIED.   In part premising

                                 37
its arguments on its earlier contention that Dr. Elliott, who

ordered the administration of Haldol, was not its agent,

Defendant asserts that: (1) the actions of Nurse Johns, who

injected Plaintiff with Haldol, were neither intentional nor

reckless, Mem. in Supp. at 16–17; (2) Nurse Johns’s actions were

not outrageous, id. at 17; and (3) in the absence of expert

testimony, Plaintiff necessarily cannot establish “that the

pharmacological effects of Haldol caused him extreme emotional

distress,” see id. at 17–18.

         A plaintiff asserting a claim for IIED must establish

“1) that the act allegedly causing the harm was intentional or

reckless, 2) that the act was outrageous, and 3) that the act

caused 4) extreme emotional distress” to him.   Hac v. Univ. of

Haw., 102 Haw. 92, 106–07, 73 P.3d 46, 60–61 (2003).

         A. There Is Substantial Evidence to Support a Finding

            That Defendant Acted Recklessly

         “To demonstrate the first element [of IIED], a

plaintiff must show that the defendant acted either with a

‘desire to inflict severe emotional distress, . . . where he

knows that such distress is certain, or substantially certain,

to result from his conduct’ or ‘recklessly . . . in deliberate

disregard of a high degree of probability that the emotional

distress will follow.’” Ritchie v. Wahiawa Gen. Hosp., 597 F.



                               38
Supp. 2d 1100, 1110 (D. Haw. 2009) (quoting Restatement (Second)

Torts Section 46, cmt. i (1965)).

          Here, the jury was presented with evidence that Dr.

Elliott ordered that Plaintiff be injected with Haldol without

his permission, and despite the fact that Plaintiff was

apparently lucid.    See, e.g., Day 1 Tr. at 58:22–24 (testimony

of Dr. Elliott); Day 3 Tr. at 17:1–7 (testimony of Nurse Johns

that he informed Dr. Elliott of Plaintiff’s refusal and Dr.

Elliott told him to proceed with the injections); Admission

Record at 69 (noting that, on Dr. Elliott’s examination,

Plaintiff was “alert and oriented to person, place, and time”);

Day 1 Tr. at 41:12–21 (Dr. Elliott’s testimony that a nurse

documented Plaintiff as being alert and appropriate, calm and

cooperative, and oriented to person, time, place, and

situation).   Dr. Elliott did so in the full knowledge that

Plaintiff was refusing medication, and without discussing

Haldol, its purpose, or its potential side effects with

Plaintiff.    Day 3 Tr. at 17:1–7 (testimony of Nurse Johns); Day

1 Tr. at 58:7–21 (testimony of Dr. Elliott).    Moreover, the jury

heard testimony that extrapyramidal side effects (which include

stiffness and shakiness) are not unusual from Haldol, and could

easily have drawn the obvious inference that Dr. Elliott ordered

the nonconsensual administration of Haldol despite an awareness

of the potential that Plaintiff would experience those side

                                 39
effects.   Day 4 Tr. at 21:11–17 (testimony of Dr. Goldberg).

Moreover, the Haldol dosage appeared to have been calculated to

last for far longer than it would take for Plaintiff to be

transported from Wilcox Memorial Hospital to Mahelona—in fact,

per Dr. Goldberg, it would be in Plaintiff’s system for thirty

days.   Day 4 Tr. at 16:11–13, 17:11–18 (Dr. Goldberg testifying

that he told Plaintiff the Haldol would remain in his system for

thirty days); Goldberg Initial Assessment (Dr. Goldberg’s June

7, 2013 notes indicating that Plaintiff “received in the

emergency room, Haldol decanoate 100 mg, which will be in his

system for 1 month”).

           These facts constitute substantial evidence to support

the jury finding that Defendant’s conduct was reckless by the

actions of its agent Dr. Elliott in ordering its employee, Nurse

Johns, to inject Plaintiff with one hundred milligrams of

Haldol.    In view of the fact that Dr. Elliott ordered the

injection against Plaintiff’s will and without discussing the

drug with him, while almost certainly knowing of the potential

for adverse side effects and the length of time Haldol would be

in Plaintiff’s system, the jury had substantial evidence to

conclude that Dr. Elliott acted “in deliberate disregard of a

high degree of probability that emotional distress [would]

follow.” Ritchie, 597 F. Supp. 2d at 1110.



                                 40
          B. There Is Substantial Evidence to Support a Finding

             That the Conduct of Defendant Was Outrageous

          A finding that the complained-of conduct was

“outrageous” is a predicate for the attachment of liability for

IIED.   See Hac, 102 Haw. at 106, 73 P.3d at 60 (adopting “the

approach set forth in the Restatement (Second) of Torts”).

Liability for IIED will be found

          “only where the conduct has been so
          outrageous in character, and so extreme in
          degree, as to go beyond all bounds of
          decency, and to be regarded as atrocious,
          and utterly intolerable in a civilized
          community. Generally, the case is one in
          which the recitation of the facts to an
          average member of the community would arouse
          his resentment against the actor, and lead
          him to exclaim, ‘Outrageous!’”

Ross v. Stouffer Hotel Co. (Hawai`i) Ltd., 76 Haw. 454, 465

n.12, 879 P.2d 1037, 1048 n.12 (1994) (quoting Restatement

(Second) of Torts § 46 cmt. d).    Here, the jury had substantial

evidence that Dr. Elliott ordered the administration of a long-

acting antipsychotic drug to an apparently nonviolent, lucid

patient without his consent and putatively in order to ensure

his safe transportation to a facility nine miles away—and thus

substantial evidence to conclude that Defendant’s conduct,

through its agent, was outrageous.

          The jury received evidence that Dr. Elliott directed

the administration to Plaintiff of one hundred milligrams of


                                  41
Haldol.    See, e.g., Admission Record at 87 (medical record

documenting that Dr. Elliott ordered that Plaintiff be given

Haldol).   The jury was also presented with evidence that Haldol

is a long-acting antipsychotic.    See Day 1 Tr. at 79:7–9 (Dr.

Elliott testifying that Geodon is a short-acting alternative to

Haldol); Day 4 Tr. at 16:11–13, 17:11–18 (Dr. Goldberg

testifying that he told Plaintiff the Haldol would remain in his

system for thirty days); Goldberg Initial Assessment (Dr.

Goldberg’s June 7, 2013 notes indicating that Plaintiff

“received in the emergency room, Haldol decanoate 100 mg, which

will be in his system for 1 month”); Day 4 Tr. at 17:8–10 (Dr.

Goldberg testifying that Haldol is “an antipsychotic agent”).

Testimony established that, while Geodon’s use was “to calm

[Plaintiff] and sedate him and make him easier to transport” the

nine miles from Wilcox Memorial Hospital to Mahelona, Haldol

“was specifically for the psychotic-like things [Plaintiff] had

been saying.”   Day 4 Tr. at 11:13–17, 11:21–25, 12:1 (testimony

of Dr. Goldberg).

           The jury heard testimony and viewed evidence to the

effect that Plaintiff was noncombative and lucid while at Wilcox

Memorial Hospital.    See, e.g., Admission Record at 69 (noting

that, on Dr. Elliott’s examination, Plaintiff was “alert and

oriented to person, place, and time”); Day 1 Tr. at 41:12–21

(Dr. Elliott’s testimony that a nurse documented Plaintiff as

                                  42
being alert and appropriate, calm and cooperative, and oriented

to person, time, place, and situation); id. at 47:2–4, 47:13–25

(Dr. Elliott testifying that he was uncertain, after examining

Plaintiff, whether Plaintiff had been behaving bizarrely earlier

in the evening, and that Dr. Elliott did not observe Plaintiff

behaving violently or threatening anyone); Admission Record at

70 (noting Dr. Elliott’s uncertainty regarding Plaintiff’s past

bizarre behavior); Day 1 Tr. at 121:21–22 (Plaintiff testifying

that he was calm while speaking to Dr. Elliott); id. at 127:12–

18 (Plaintiff testifying that he stayed calm and didn’t raise

his voice while at Wilcox Memorial Hospital); id. at 131:10–13

(Plaintiff testifying that he was “calm and peaceful” while at

Wilcox Memorial Hospital).

         The jury further heard testimony that Plaintiff did

not consent to the administration of medication, see, e.g., Day

1 Tr. at 131:18–19 (Plaintiff’s testimony that he did not

consent to the administration of Haldol)—a fact of which Dr.

Elliott was aware, see Day 3 Tr. at 17:1–7 (Nurse Johns

testifying that he informed Dr. Elliott of Plaintiff’s refusal,

and that Dr. Elliott told Nurse Johns that “we were to proceed

with medication administration”).   And Plaintiff testified that

the first time he learned what sort of medications he was being




                               43
given was during the injections, and that then he was only told

the drugs’ names.   Day 1 Tr. at 130:22–25, 133:1–7.17/

         Finally, there is substantial evidence to support the

jury’s conclusion, memorialized in the Special Verdict Form, ECF

No. 463 at 4, that the administration of Haldol was not

medically necessary for Plaintiff’s safe transportation to

Mahelona, and thus did not come within the authority of HRS §

334-59(a)(3), see, e.g., Day 3 Tr. at 76:11–15 (testimony of

Hiraga-Nuccio confirming that the court order did not contain an

authorization for Defendant to administer medication to

Plaintiff).   Dr. Goldberg testified that, of the two drugs

Plaintiff was administered, only Geodon was “to calm [Plaintiff]

and sedate him and make him easier to transport” nine miles from

Wilcox Memorial Hospital to Mahelona, whereas Haldol “was

specifically for the psychotic-like things” Plaintiff had

allegedly been saying.   Day 4 Tr. at 11:13–17, 11:21–25, 12:1.

         The recitation of the foregoing—that Dr. Elliott

ordered that Plaintiff be administered a long-acting

antipsychotic drug without Plaintiff’s consent, without the

statutory authority of HRS § 334-59(a)(3), and despite the fact


17/Nurse Johns testified that he informed Plaintiff, prior to
injecting him with Haldol, of the “potential side effects [of]
rash, dizziness, [and] nausea[.]” Day 3 Tr. at 24:21–22. On the
other hand, Plaintiff testified that Nurse Johns told him
nothing about the drug prior to injection. Day 1 Tr. at 130:22–
25, 133:1–7.
                                44
that Plaintiff was at the time lucid and noncombative—“to an

average member of the community [might well] arouse his

resentment against the actor, and lead him to exclaim,

‘Outrageous!’” Restatement (Second) of Torts § 46 cmt. d.     And,

as Plaintiff points out in his Opposition, Opp. at 29, where

reasonable minds could differ as to outrageousness, the question

is one that “should be left to the jury,” Ross, 76 Haw. at 465,

879 P.2d at 1048 (internal quotation marks and citation

omitted). In sum, the jury had substantial evidence to support

its finding that the conduct of Defendant—acting through its

agent Dr. Elliott who directed its employee Nurse Johns to

inject one hundred milligrams of Haldol into Plaintiff under

these circumstances—was outrageous.

         C. There Is Substantial Evidence to Support a Finding

              of the Causation Requisite for IIED

         Hearkening back to its previous argument regarding the

necessity of expert testimony to establish causation, Defendant

asserts that “Plaintiff’s assertion that the pharmacological

effects of Haldol caused him extreme emotional distress requires

the presentation of expert testimony.” Mem. in Supp. at 17

(citing Fed. R. Evid. 702(a)); see also Hac, 102 Haw. at 106–07,

73 P.3d at 60–61 (laying out the elements of IIED, which include

causation).   Insofar as Defendant is contending again that

expert testimony is required in order to establish causation of

                                 45
physical harm or injuries, the Court finds this argument no more

availing here than it was when first raised.     See Sec. III,

supra.   The Court will not repeat its earlier disposition of

that argument, but to the extent Defendant is asserting that

Plaintiff failed to provide substantial evidence that the

incident caused him severe emotional distress, the Court

disagrees.

          The Hawai`i Supreme Court has defined “severe

emotional distress” as “mental suffering, mental anguish, mental

or nervous shock, and including all highly unpleasant mental

reactions, such as fright, grief, shame, humiliation,

embarrassment, anger, chagrin, disappointment, worry and

nausea.” Id. at 106, 73 P.3d at 60 (citation and internal

quotation marks omitted).   As noted above, Hawai`i law does not

require a plaintiff to proffer expert testimony to establish his

entitlement to damages for emotional distress.    See, e.g.,

Campbell, 63 Haw. at 564, 632 P.2d at 1070–71 (noting that

medical testimony is not a prerequisite for recovery for

emotional distress, and that its absence is “not . . . a bar to

recovery”); Black, 2009 WL 4217460, at *9 (“Expert medical

testimony is not necessary to award emotional distress damages.

. . . A plaintiff is not required to offer corroborating medical

evidence in order to establish emotional distress damages.”

(citations omitted)).

                                46
          Plaintiff proffered substantial evidence for the jury

to find that Defendant’s conduct caused him physical harm.      Sec.

III, supra.   And the jury also had before it substantial

evidence that that physical harm, in turn, caused Plaintiff

severe emotional distress.   See, e.g., Day 1 Tr. at 146:23–25

(regarding his symptoms, Plaintiff testifying that “I thought it

was always going to be like that for the rest of my life.     It’s

scary.”); id. at 152:22–25, 153:1 (“I almost committed suicide.

. . . I didn’t want my kids to lose their dad. . . . I need

help. . . . I don’t feel good.”); id. at 153:19–21 (“[T]he first

probably 40 days were complete misery, where every single day I

woke up, I didn’t feel any chance.   I didn’t feel like I was

ever going to get better.”); id. at 154:4–6 (“I just still felt

really kind of lifeless, where I didn’t have that motivation to

live or to do anything. . . . I lost it all.”); see also id. at

154:19–25, 155:1–3 (describing getting some relief from his

physical symptoms as “the first time that [he] felt like there

might be some hope. . . . I wasn’t suffering like I was

before.”).

          Moreover, the jury had before it substantial evidence

that the incident itself, and not just Haldol’s physical

effects, caused Plaintiff emotional distress.   See, e.g., id. at

131:9 (Plaintiff testifying that he was “frightened” upon

learning he would be given an injection); id. at 133:16–19 (“I

                                47
didn’t know what it was.       I never heard of the drug, so I was—I

was a little frightened.       Not a little.   Very frightened.”); id.

at 150:1 (“I was very depressed”); July 22, 2013 Progress Note

(“Mad about getting Haldol D as it caused him some side effects.

Has mood swings and when he is down he gets suicidal and feels

very bad inside.”); Day 4 Tr. at 28:22–25 (testimony of Dr.

Goldberg confirming that Plaintiff was distressed about the

administration of Haldol).       In sum, Plaintiff proffered

substantial evidence of causation as to support a finding of

liability for IIED.

            Defendant’s motion for judgment as a matter of law as

to Plaintiff’s claim for IIED is denied because there is

substantial evidence to support the jury’s findings of

recklessness, outrageousness, and causation.

      IV.   There Is Substantial Evidence to Support an Award of

            Punitive Damages

            Defendant argues that it is entitled to judgment as a

matter of law as to Plaintiff’s claim for punitive damages

because Nurse Johns—“the only operative agent of [Defendant] in

this case”—lacked the requisite mental state.18/       Mem. in Supp.


18/Additionally, and although Defendant did not raise this issue
in its written Rule 50 Motion, counsel expressed concern at
argument that “[t]here is no evidence of [Defendant’s] financial
condition, and therefore no basis on which the jury can make a[
(Continued . . .)

                                    48
at 19–20.   Given its conclusion that there is substantial

evidence to support a finding that Dr. Elliott was acting as

Defendant’s agent, the Court disagrees with Defendant’s premise,

and further finds there is substantial evidence to support an

award of punitive damages.

            Under Hawai`i law, a plaintiff seeking punitive

damages

            must prove by clear and convincing evidence
            that the defendant has acted wantonly or
            oppressively or with such malice as implies
            a spirit of mischief or criminal
            indifference to civil obligations, or where
            there has been some wil[l]ful misconduct or
            that entire want of care which would raise
            the presumption of a conscious indifference
            to consequences.

Masaki v. Gen. Motors Corp., 71 Haw. 1, 16–17, 780 P.2d 566, 575

(1989) (citation omitted); see also Best Place, Inc. v. Penn Am.

Ins. Co., 82 Haw. 120, 130, 920 P.2d 334, 344 (1996) (“Hawai`i



(. . .)
punitive damages] award.” Day 4 Tr. at 81:14–21. But Hawai`i
courts have observed that the paucity or absence of evidence
concerning a defendant’s financial condition “‘does not
necessarily invalidate a punitive award but only eliminates a
factor [by] which to gauge the reasonableness of the award.’”
Mock v. Castro, 105 Haw. 374, 98 P.3d 245, 2004 WL 1977617, at
*14 (2004) (unpublished table decision) (citing Ditto v.
McCurdy, 86 Haw. 93, 107, 947 P.2d 961, 974 (Ct. App. 1997)).
The Mock court went on to rule that “the amount of punitive
damages is a matter which is peculiarly within the province of
the jury[.]” Mock, 2004 WL 1977617, at *14 (citation omitted).
Moreover, the jury was not wholly without evidence regarding
Defendant’s financial condition, as it heard testimony that
Wilcox Memorial Hospital is the “primary major hospital” on the
island of Kaua`i. Day 3 Tr. at 28:6–9.
                                 49
allows punitive damages for wil[l]ful, malicious, wanton or

aggravated wrongs where a defendant has acted with a reckless

indifference to the rights of another.” (citations and internal

quotation marks omitted)).   “The standard for punitive damages

encompasses gross negligence, which is the entire want of care

raising the presumption of indifference to consequences.” Durham

v. Cty. of Maui, 692 F. Supp. 2d 1256, 1262 (D. Haw. 2010)

(citations and internal quotation marks omitted); see also Kang

v. Harrington, 59 Haw. 652, 663, 587 P.2d 285, 293 (1978) (“The

proper measurement of punitive damages should be the degree of

malice, oppression, or gross negligence which forms the basis

for the award and the amount of money required to punish the

defendant” (citations, brackets, and internal quotation marks

omitted)); Pancakes of Haw., Inc. v. Pomare Props. Corp., 85

Haw. 286, 293, 944 P.2d 83, 90 (Ct. App. 1997) (defining gross

negligence as “[i]ndifference to a present legal duty and utter

forgetfulness of legal obligations so far as other persons may

be affected.” (citation and internal quotation marks omitted))).

         “‘[W]hether to award punitive damages and the

determination of the amount are within the sound discretion of

the trier of fact, whether judge or jury.’” Lee v. Aiu, 85 Haw.

19, 35, 936 P.2d 655, 671 (1997) (quoting Restatement (Second)

of Torts § 908 cmt. (d)).



                                50
            Here, Plaintiff proffered substantial evidence of Dr.

Elliott’s conduct, which in sum was sufficient to show

wantonness with reckless indifference to Plaintiff’s rights and

gross negligence by clear and convincing evidence.    Dr. Elliott

knew that Plaintiff did not consent to the administration of

medication.   See Day 3 Tr. at 17:1–7 (testimony of Nurse Johns).

Dr. Elliott never observed any abnormal behavior from Plaintiff.

See Day 1 Tr. at 46:20–25, 47:1–17 (testimony of Dr. Elliott);

Admission Record at 70.    And Dr. Elliott was aware that his

limited authorization in ordering medication was to ensure

Plaintiff’s safe transport to Mahelona, which was nine miles—a

fifteen-to-twenty-five-minute drive—from Wilcox Memorial

Hospital. See Day 1 Tr. at 81:20–24 (testimony of Dr. Elliott);

HRS § 334-59(a)(3); Day 4 Tr. at 11:21–23 (noting the parties’

stipulation to the time and distance of the drive).    He was

further aware that, upon Plaintiff’s arrival at Mahelona, Dr.

Goldberg would have the authority to administer any necessary

medication.   See Day 1 Tr. at 78:17–19 (testimony of Dr.

Elliott).

            And yet Dr. Elliott ordered not just Geodon—which is

short-acting and useful for sedation and calming—but also one

hundred milligrams of Haldol, which is long-acting and was

intended to address “the psychotic-like things” that Dr. Elliott

could not confirm Plaintiff had said.    See Day 1 Tr. at 79:7–9

                                 51
(Dr. Elliott testifying that Geodon is a short-acting

alternative to Haldol); Day 4 Tr. at 11:13–15 (testimony of Dr.

Goldberg as to Geodon’s purpose); id. at 16:11–13, 17:11–18 (Dr.

Goldberg testifying that he told Plaintiff the Haldol would

remain in his system for thirty days); Goldberg Initial

Assessment (Dr. Goldberg’s notes recording the same); id. at

11:15–17 (testimony of Dr. Goldberg as to Haldol’s purpose);

Admission Record at 70–71 (recording Dr. Elliott’s uncertainty

regarding Plaintiff’s reportedly bizarre behavior).

         Thus, the jury had before it substantial evidence from

which it could conclude, by a “clear and convincing” standard,

that Dr. Elliott—acting as Defendant’s agent, see Sec. I, supra—

acted wantonly, with reckless indifference to Plaintiff’s

rights, and was grossly negligent in exceeding his limited

statutory authority, which was not to medicate Plaintiff more

than was medically necessary for his safe transportation from

Wilcox Memorial Hospital to Mahelona.   Masaki, 71 Haw. at 16–17,

780 P.2d at 575; HRS § 334-59(a)(3).

         In light of the foregoing, Defendant’s motion for

judgment as a matter of law as to Plaintiff’s claim for punitive

damages is denied.




                               52
                                 CONCLUSION

           For the foregoing reasons, the Court DENIES Defendant

Wilcox Memorial Hospital’s Motion for Judgment as a Matter of

Law, ECF No. 444.     The Clerk of Court is instructed to enter

judgment in favor of Plaintiff, in accordance with the jury’s

verdict.

           IT IS SO ORDERED.

           DATED: Honolulu, Hawai`i, April 16, 2019.




                                     ________________________________
                                     Alan C. Kay
                                     Sr. United States District Judge




Raymond v. Wilcox Mem’l Hosp., Civ. No. 15-212 ACK-RLP, Order Denying
Defendant Wilcox Memorial Hospital’s Motion for Judgment as a Matter of Law.




                                     53
